Case 8:21-cv-00666-JLS-JDE Document 25 Filed 09/16/21 Page 1 of 1 Page ID #:67



   1
                                                                         JS-6
   2

   3

   4

   5

   6

   7
                                   UNITED STATES DISTRICT COURT
   8
                                  CENTRAL DISTRICT OF CALIFORNIA
   9

  10                                        )              No. 8:21-cv-00666-JLS-(JDEx)
        BRYAN WILLIAMS,                     )
  11                                        )
                          Plaintiff,        )
  12                                        )              ORDER DISMISSING ACTION WITH
              v.                            )              PREJUDICE
  13
                                            )
  14                                        )
        ARCELI P. DIAZ; JOSE GODOFREDO P. )
  15    DIAZ and DOES 1-10, inclusive,      )
                                            )
  16                      Defendants.       )
        ___________________________________ )
  17

  18                                                ORDER
  19
              The Court has reviewed and considered the Stipulation for Dismissal of Action with
  20
       Prejudice filed by Plaintiff Bryan Williams and Defendant Arceli P. Diaz, DDS, and orders as
  21
       follows:
  22
              1.     Plaintiff’s entire complaint as to all parties and all causes of action is hereby
  23
       dismissed with prejudice; and
  24
              2.     The parties shall bear their own attorneys’ fees and costs.
  25
              IT IS SO ORDERED.
  26

  27
       Dated: September 16, 2021                    _______________ _______ ____________
  28                                                 HON. JOSEPHINE L. STATON
                                                     UNITED STATES DISTRICT JUDGE
